DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
 
Status of Claims
This Office Action is in response to Applicant’s Request for Continued Examination filed March 9, 2021. Claims 1 through 18 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments made in the Response dated March 9, 2021, Examiner maintains all of the previous prior art rejections.

Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive. 

Applicant argues that Nagaya is silent regarding a variable a driving mode; see Response at p. 8. Examiner respectfully disagrees. The limitation “a drive mode,” under the broadest reasonable interpretation, is merely a way in which the vehicle is driven. Nagaya teaches a way in which the driver has manual control of the vehicle and ways in which the vehicle has varying degrees of control over itself; see at least Nagaya at [0011]. Therefore, Examiner is unpersuaded and maintains the rejection. 

Applicant argues that Examiner’s interpretation of the claims in view of the specification is improper, because the interpretation is inconsistent with the specification; see Response at p. 8. Specifically, Applicant argues that the driving mode of the vehicle has been interpreted inconsistently with the present specification. Examiner respectfully disagrees. The driving modes of the vehicle are simply described as varying degrees of automation of the vehicle. Nagaya teaches varying degrees of automation and, therefore, is consistent with the specification. Examiner is unpersuaded and maintains the rejection. 

Each of Applicant’s remaining arguments has been addressed previously in prosecution; see Final Rejection dated October 9, 2020 and Advisory Action dated February 1, 2021. The same reasoning applies here for why the arguments are unpersuasive. 

Each of the remaining arguments is the same or similar to those addressed above and are unpersuasive for at least the described reasoning. Therefore, Examiner remains unpersuaded and maintains the corresponding rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the present application does not teach or disclose that the degree of automation is associated with how many driving tasks a driver must perform and how many driving tasks are performed automatically. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 17 and 18 recites the driving mode of the vehicle is at least one of a manual driving mode, an assisted driving mode, a partly-automated driving mode, and an automated driving mode. However, the corresponding independent claims 1 and 15, which each of these claims is respectively dependent upon, each requires that the vehicle be driven in a part-automated manner. It is unclear how a manual driving mode allows a vehicle to be driven in a part-automated manner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0209488 (hereinafter, “Nagaya”).

Regarding claim 1, Nagaya discloses a pedal system for a vehicle that is configured to be driven in an at least part- automated manner (see at least [0011]; the vehicle control module automatically controls parts of the vehicle, including the engine and acceleration components), the pedal system comprising: 
a processor (see at least [0010]; the computer comprises a processor);
a driving pedal (see at least [0012]; the acceleration pedal may be a driving pedal); and 
a brake pedal (see at least [0012]; the acceleration pedal may also be a brake pedal), wherein the pedal system is allocated a representation function between a pedal actuation and control parameters for the longitudinal control of the vehicle (see at least [0029]; the erroneous actuation functions (i.e., representation function) control longitudinal direction of the vehicle based on depression of an acceleration pedal (i.e., control parameters)), and 
the pedal system is configured so as, when the vehicle is being operated, to vary the representation function between the pedal actuation and the control parameters for the longitudinal control of the vehicle in dependence upon a variable that represents the degree of automation of the driving mode of the vehicle (see at least [0011]; there are varying levels of repression of the longitudinal control of the vehicle based on vehicle conditions, including no restriction and full restriction of the longitudinal motion of the vehicle) and at least a first condition for restricting the representation function of the pedal actuation (see at least [0027]; the acceleration may be restricted even if the pedal is strongly depressed) and at least a second condition for eliminating the restriction of the representation function of the pedal actuation (see at least [0014]; the restriction may be lifted providing for normal acceleration control).

Regarding claim 2, Nagaya discloses all of the limitations of claim 1. Additionally, Nagaya discloses wherein the processor is configured to: 
ascertain one or more parameters of a driving situation (see at least Fig. 2 and [0016]-[0017]; driving situation parameters may include at least the slope of the grade the vehicle is driving on and an indication of the state of mind of the driver); 
ascertain the measure of the restriction of the representation function for the pedal system in dependence upon the one or more parameters that are ascertained for the driving situation (see at least Fig. 2 and [0015]; depending on the type of parameter that passes a threshold, different levels of control and different levels of restriction are applied); and 
vary the representation function between the pedal actuation and the longitudinal control of the vehicle for the pedal system in dependence upon the ascertained measure of the restriction (see at least Fig. 2 and [0015]; the restriction level between the pedal actuation and the longitudinal control of the vehicle are used to determine the erroneous actuation function (i.e., the representation function)).

Regarding claim 3, Nagaya discloses all of the limitations of claim 2. Additionally, Nagaya discloses wherein the measure of restriction is dependent upon a necessity that is established using other means of the vehicle and a potential danger and a recommendation for action to perform a specific maneuver (see at least Fig. 6 and [0038]-[0045]; numerous examples relating to the vehicle and/or potential danger and/or recommendation for action to perform a specific maneuver are described and the corresponding measure of restriction are defined for each scenario).

Regarding claim 4, Nagaya discloses all of the limitations of claim 3. Additionally, Nagaya discloses wherein there is a predefined mathematical correlation between the restriction of the representation function of the pedal actuation for the driving pedal and the restriction of the representation function of the pedal actuation for the brake pedal (see at least [0029]; the erroneous actuation functions (i.e., representation function) control longitudinal direction of the vehicle based on depression of an acceleration pedal (i.e., control parameters). The erroneous actuation functions are mathematical functions).

Regarding claim 5, Nagaya discloses all of the limitations of claim 4. Additionally, Nagaya discloses wherein said pedal system is configured so as to ascertain a measure of an anticipated success at least of the specific maneuver (see at least Fig. 5, Fig. 6 and [0028]; the anticipated success of a pedal depression is determined based on the present speed of the vehicle), in particular with regard to the current traffic situation and prevailing conditions within or outside the vehicle (see at least [0028]; the speed of the vehicle is used to determine the viability of the maneuver), and wherein the restriction of the representation function is dependent upon at least one ascertained measure of the anticipated success of the specific maneuver (see at least [0028]; restriction of a representation function is dependent on the speed of the vehicle when the pedal depression occurs).

Regarding claim 6, Nagaya discloses all of the limitations of claim 5. Additionally, Nagaya discloses wherein the at least one second condition for the driving pedal and the brake pedal comprises a take-over request with regard to the longitudinal control of the vehicle that is being performed by the driver (see at least [0011]; the vehicle may completely take over longitudinal control of the vehicle based on vehicle conditions).

Regarding claim 7, Nagaya discloses all of the limitations of claim 6. Additionally, Nagaya discloses wherein the at least one second condition for the driving pedal and for the brake pedal comprises taking over a lateral control of the vehicle that is to be performed by the driver of the vehicle currently or in the future (see at least Fig. 5 and [0040]; the second condition could be a steering angle/action by the driver), in particular a readiness to steer and a steering action (see at least [0040]; the steering angle is a possible second condition).

Regarding claim 8, Nagaya discloses all of the limitations of claim 7. Additionally, Nagaya discloses wherein the at least one first condition and the at least one second condition is dependent upon a state of alertness of the driver (see at least [0006]; the state of the driver is considered as one of the criteria, which includes how calm the driver is in the situation).

Regarding claim 9, Nagaya discloses all of the limitations of claim 8. Additionally, Nagaya discloses wherein said pedal system is configured so as to vary the representation of the pedal actuation of the driving pedal and of the brake pedal in a longitudinal control of the vehicle in dependence upon a current monitoring procedure and a preceding monitoring procedure of specific spatial regions in the area surrounding the vehicle (see at least [0045]; monitoring the surrounding regions of the vehicle for obstacle presence is used to vary the representation of the pedal actuation).

Regarding claim 10, Nagaya discloses all of the limitations of claim 9. Additionally, Nagaya discloses wherein said pedal system is configured so as in dependence upon the representation of the pedal operation to vary, in particular restrict, the mechanical movability at least of one of the driving pedal and the brake pedal (see at least [0027]; brake actuators may be controlled to restrict acceleration).

Regarding claim 11, Nagaya discloses all of the limitations of claim 10. Additionally, Nagaya discloses wherein said pedal system is configured so as if there is a variation in the representation of the pedal actuation to perform an essential reduction of the pedal resilient force and retract at least one of the driving pedal and the brake pedal (see at least [0027]; control of the actuators results in retraction of the pedal).

Regarding claim 12, Nagaya discloses all of the limitations of claim 11. Additionally, Nagaya discloses wherein said pedal system is configured so as, in dependence upon a variable that represents the degree of automation of the driving mode of the vehicle, to vary one or more of the following parameters: 
at least one position limit when the at least one of the driving pedal and the brake pedal is locked; 
a resilient force of the at least one of the driving mode and the brake pedal; 
the position of the at least one of the driving pedal and the brake pedal in a retracted state (see at least [0104]; the pedal begins in the fully retracted state and the degree of change from that orientation is one of the parameters used to decide the degree of automation of the driving mode needed).

Regarding claim 13, Nagaya discloses all of the limitations of claim 12. Additionally, Nagaya discloses wherein the second condition, at least of one of the driving pedal and the brake pedal is dependent upon the preceding first condition of a same pedal and of the other pedal (see at least [0013]; the depression and release of an acceleration pedal in a specific order is one type of condition that indicates a level of restriction required).

Regarding claim 14, Nagaya discloses all of the limitations of claim 13. Additionally, Nagaya discloses a vehicle having at least a part-automated driving mode and the pedal system in accordance with claim 13 (see at least [0011]; the system is implemented in a motor vehicle (i.e., vehicle)).

Regarding claim 15, Nagaya discloses a method for controlling a pedal system for a vehicle that is configured so as to be driven in an at least part-automated manner (see at least Fig. 2 and [0011]; the vehicle control module automatically controls parts of the vehicle, including the engine and acceleration components), wherein the pedal system includes a driving pedal (see at least [0012]; the acceleration pedal may be a driving pedal), and a brake pedal (see at least [0012]; the acceleration pedal may also be a brake pedal), wherein the pedal system is allocated a representation function between a pedal actuation and control parameters for the longitudinal control of the vehicle (see at least [0029]; the erroneous actuation functions (i.e., representation function) control longitudinal direction of the vehicle based on depression of an acceleration pedal (i.e., control parameters)), and wherein the pedal system is configured so as, when the vehicle is being operated, to vary the representation function between the pedal actuation and the control parameters for the longitudinal control of the vehicle in dependence upon a variable that represents the degree of automation of the driving mode of the vehicle and at least a first condition for restricting the representation function of the pedal actuation at least a second condition for eliminating the restriction of the representation function of the pedal actuation (see at least [0011]; there are varying levels of repression of the longitudinal control of the vehicle based on vehicle conditions, including no restriction and full restriction of the longitudinal motion of the vehicle), the method comprising the acts of: 
allocating the representation function between the pedal actuation and the control parameters for the longitudinal control of the vehicle (see at least [0029]; the erroneous ; 
varying the representation function between the pedal actuation and the control parameters for the longitudinal control of the vehicle when the vehicle is being operating, in dependence upon a variable that represents the degree of automation of the vehicle (see at least Fig. 5, Fig. 6, and [0011]; there are varying levels of repression of the longitudinal control of the vehicle based on vehicle conditions, including no restriction and full restriction of the longitudinal motion of the vehicle), and at least a first condition for restricting the representation function of the pedal actuation and the at least a second condition for eliminating the restriction of the representation function of the pedal actuation  (see at least [0011]; there are varying levels of repression of the longitudinal control of the vehicle based on vehicle conditions, including no restriction (i.e., the second condition which results in elimination the restriction) and full restriction (i.e., the first condition which results in restriction) of the longitudinal motion of the vehicle).

Regarding claim 16, Nagaya discloses all of the limitations of claim 15. Additionally, Nagaya discloses a non-transitory computer readable medium storing computer instructions, which when executed cause a processor to perform the method according to claim 15 (see at least [0029]; the memory is equivalent to a non-transitory computer readable memory and it stores the instructions executed to perform the method).

Regarding claim 17, Nagaya discloses all of the limitations of claim 1. Additionally, Nagaya teaches wherein the degree of automation is associated with how many driving tasks a driver must perform and how many driving tasks are performed automatically (see at least [0015]; if the driver engages the parking brake and puts the vehicle in park (i.e., increases the drivers driving tasks while reducing the automatically performed tasks), he regains control of the vehicle into a manual mode), and the driving mode of the vehicle is at least one of a manual driving mode, an assisted driving mode, a partly-automated driving mode, and an automated driving mode (see at least [0011]; the vehicle control module automatically controls parts of the vehicle, including the engine and acceleration components which can be considered a partly-automated driving mode or an assisted driving mode).

Regarding claim 18, Nagaya discloses all of the limitations of claim 15. Additionally, Nagaya teaches wherein the degree of automation is associated with how many driving tasks a driver must perform and how many driving tasks are performed automatically (see at least [0015]; if the driver engages the parking brake and puts the vehicle in park (i.e., increases the drivers driving tasks while reducing the automatically performed tasks), he regains control of the vehicle into a manual mode), and the driving mode of the vehicle is at least one of a manual driving mode, an assisted driving mode, a partly-automated driving mode, and an automated driving mode (see at least [0011]; the vehicle control module automatically controls parts of the vehicle, including the engine and acceleration components which can be considered a partly-automated driving mode or an assisted driving mode).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663